Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Lisa V. Joseph
(OL: 2-09-40528-9),

Petitioner
Vv.

The Inspector General.

Docket No. C-10-758
Decision No. CR2253

Date: September 28, 2010

DECISION

Petitioner, Lisa V. Joseph, asks review of the Inspector General’s (I.G.’s) determination
to exclude her for five years from participation in the Medicare, Medicaid, and all federal
health care programs under section 1128(a)(1) of the Social Security Act. For the reasons
discussed below, I find that the I.G. is authorized to exclude Petitioner and that the statute
mandates a minimum five-year exclusion.

I. Background

Petitioner worked as a private-duty nurse who was paid by the New York State Medicaid
program to care for program beneficiaries in their homes. She billed the Medicaid
program for hours that she did not work. P. Br. at 2; I.G. Ex. 6. She was indicted on
seventeen felony counts and, on June 8, 2009, pled guilty in New York State Court to one
felony count of grand larceny. I.G. Exs. 2, 5. The court accepted the plea, sentenced her
to five years probation, and ordered her to pay $83,303 in restitution to the New York
Medicaid Program. I.G. Ex. 4, 6.
In a letter dated April 30, 2010, the I.G. advised Petitioner that, because she had been
convicted of a criminal offense related to the delivery of an item or service under the
Medicare or state health care program, the I.G. was excluding her from participation in
Medicare, Medicaid, and all federal health care programs for a period of five years. CMS
Ex. 1. Section 1128(a)(1) of the Social Security Act (Act) authorizes such exclusion.
LG. Ex. 1.

The parties agree that an in-person hearing is not required and that the matter may be
resolved based on written submissions. I.G. Br. at 3; P. Br. at 2. The parties have
submitted briefs, and Petitioner included additional arguments in her cover letter (P.
Letter). The I.G. submitted eight exhibits (I.G. Exs. 1-8). Petitioner attached two
documents to her brief, which we have marked P. Exs. 1 and 2. The LG. filed a reply
brief.

In the absence of any objections, I admit into evidence IG. Exs. 1-8 and P. Exs. 1-2.
IL. Issue

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
program participation. Because an exclusion under section 1128(a)(1) must be for a
minimum period of five years, the reasonableness of the length of the exclusion is not an
issue. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

II. Discussion

Petitioner must be excluded for five years, because she was
convicted of a criminal offense related to the delivery of an
item or service under the Medicare or a state health
program, within the meaning of section 1128(a)(1) of the
Social Security Act. 1

Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program.” 42 C.F.R. § 1001.101. Since Petitioner was convicted of defrauding the
Medicaid program, she is subject to exclusion.

' [make this one finding of fact/conclusion of law.

> The term “state health care program” included a state’s Medicaid program. Section
1128(h)(1) of the Act; 42 C.F.R. § 1320a-7(h)(1).
Petitioner concedes that she was convicted of a criminal offense, but, quoting language
from the I.G.’s notice letter, she argues that the exclusion statute does not apply to her
because she provides direct patient care. P. Letter; P. Ex. 1. Petitioner misconstrues the
notice, which provides:

This exclusion significantly limits your ability to work in any
capacity in the health care field in the United States. No
payment will be made by any Federal health care program. . .
for any items or services furnished, ordered, or prescribed by
you in any capacity. For example, you are prohibited from
submitting or causing claims to be submitted to Federal health
care programs for items or services which you provide, and
you are also prohibited from being employed to provide items
or services which are billed to a Federal health care program.
Such items or services could include administrative, clerical,
and other activities that do not directly involve patient care or
the provision of any health care related services.

P. Ex. 1; LG. Ex. 8. Petitioner quotes only the final sentence of that paragraph. But, read
in context, the notice plainly warns Petitioner that no federal or state health care program
will pay for any item or service she furnishes, which would obviously include direct
patient care services. The final sentence of the paragraph underscores the breadth of the
exclusion, by listing some of the less obvious activities that will not be reimbursed.

Petitioner also argues that she did not steal from Medicaid and did not intend to defraud.
P. Br. at 2. However, federal regulations explicitly preclude such collateral attacks on a
conviction:

When the exclusion is based on the existence of a criminal
conviction . .. where the facts were adjudicated and a final
decision was made, the basis for the underlying conviction
. .. is not reviewable and the individual or entity may not
collaterally attack it, either on substantive or procedural
grounds, in this appeal.

42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000); Chander
Kachoria, R.Ph., DAB No. 1380 at 8 (1993) (“There is no reason to ‘unnecessarily
encumber the exclusion process’ with efforts to reexamine the fairness of state
convictions.”); Young Moon, M.D., DAB CR 1572 (2007).
Petitioner complains that her exclusion will impede her ability to work, and thus her
ability to pay the court-ordered restitution, but such factors — which likely apply to many
(if not most) of those subject to exclusion — do not excuse her from the statutorily-
mandated exclusion. Petitioner also raises a constitutional claim, which I have no
authority to review. Susan Malady, DAB No. 1816 (2002).

IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid, and all federal health care programs, and I sustain the five-year
exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

